

EXHIBIT 10.38
The Williams Companies, Inc.
2007 Incentive Plan
Effective as of March 14, 2007, as subsequently amended
Amended and restated effective as of July 14, 2016




1

--------------------------------------------------------------------------------






Table of Contents
Page
Article 1. - Effective Date, History, Objectives, and Duration1
1.1Effective Date    1
1.2Objectives of the Plan    1
1.3Duration of the Plan    1
Article 2. - Definitions1
2.1“Acquired Entity Award”    1
2.2“Affiliate”    1
2.3“Annual Meeting of Company Stockholders”    1
2.4“Award”    1
2.5“Award Agreement”    2
2.6“Base Amount”    2
2.7“Board”    2
2.8“CEO”    2
2.9“Code”    2
2.10“Committee” and “Management Committee”    2
2.11“Common Stock”    2
2.12“Controlled Affiliate”    2
2.13“Covered Employee”    2
2.14“Designated 162(m) Group”    2
2.15“Director Annual Grant”    2
2.16“Director Fees”    2
2.17“Disability”    2
2.18“Dividend Equivalent”    2
2.19“Eligible Person”    2
2.20“Exchange Act”    2
2.21“Equity Election”    2
2.22“Fair Market Value”    3
2.23“Grant Date”    3
2.24“Grantee”    3
2.25“Incentive Stock Option”    3
2.26“including” or “includes”    3
2.27“Non-Equity Incentive Award”    3
2.28“Non-Management Director”    3
2.29“Non-Qualified Stock Option”    3
2.30“Option Price”    3
2.31“Option Term”    3
2.32“Other Stock-Based Award”    3
2.33“Performance-Based Exception”    3
2.34“Performance Measures”    3
2.35“Performance Period”    3
2.36“Performance Share” and “Performance Unit”    3
2.37“Period of Restriction”    3
2.38“Person”    4
2.39“Restricted Stock Unit”    4
2.40“Rule 16b-3”    4
2.41“SEC”    4
2.42“Section 16 Non-Management Director”    4
2.43“Section 16 Person”    4
2.44“Share”    4
2.45“Shares of Restricted Stock” or “Restricted Stock”    4
2.46“Stock Appreciation Right” or “SAR”    4
2.47“Termination of Affiliation”    4
Article 3. - Administration4


i

--------------------------------------------------------------------------------





3.1Committee.    4
3.2Powers of Committee    5
Article 4. - Shares Subject to the Plan, Maximum Awards, and 162(m) Compliance7
4.1Number of Shares Available for Grants    7
4.2Adjustments in Authorized Shares and Awards    7
4.3Compliance with Section 162(m) of the Code; Annual Individual
Limitations    8
4.4Performance-Based Exception Under Section 162(m)    8
Article 5. - Eligibility and General Conditions of Awards10
5.1Eligibility    10
5.2Award Agreement    10
5.3General Terms and Termination of Affiliation    10
5.4Nontransferability of Awards    10
5.5Cancellation and Rescission of Awards    11
5.6Stand-Alone, Tandem and Substitute Awards    11
5.7Compliance with Rule 16b-3    11
(a)Reformation to Comply with Exchange Act Rules    11
(b)Rule 16b-3 Administration    12
5.8Deferral of Award Payouts    12
Article 6. - Stock Options12
6.1Grant of Options    12
6.2Award Agreement    12
6.3Option Price; No Repricing    12
6.4Grant of Incentive Stock Options    13
6.5Payment    13
Article 7. - Shares of Restricted Stock14
7.1Grant of Shares of Restricted Stock    14
7.2Award Agreement    14
7.3Consideration for Shares of Restricted Stock    14
7.4Effect of Forfeiture    14
7.5Escrow; Legends    15
7.6Voting Rights; Dividends and Distributions    15
Article 8. - Restricted Stock Units15
8.1Grant of Restricted Stock Units    15
8.2Delivery and Limitations    15
8.3Forfeiture    15
Article 9. - Performance Units and Performance Shares15
9.1Grant of Performance Units and Performance Shares    15
9.2Value/Performance Goals    15
(a)Performance Unit    16
(b)Performance Share    16
9.3Earning of Performance Units and Performance Shares    16
9.4Forfeiture    16
Article 10. - Stock Appreciation Rights16
10.1Grant of SARs    16
10.2Award Agreement    16
10.3Payment of SAR Amount    17
10.4Forfeiture    17
10.5No Repricing    17
Article 11. - Other Stock-Based Awards17
Article 12. - Non-Equity Incentive Awards17


ii

--------------------------------------------------------------------------------





Article 13. - Change in Control17
13.1Acceleration of Exercisability and Lapse of Restrictions    17
13.2Definitions    18
(a)“Cause”    18
(b)“Change Date”    18
(c)“Change in Control”    18
(d)“Good Reason”    19
(e)“Incumbent Directors”    20
(f)“Retirement”    20
(g)“Surviving Corporation”    20
(h)“Voting Securities”    20
Article 14. - Non-Management Director Awards21
14.1Director Annual Grant.    21
(a)Automatic Grant of Director Annual Grant    21
(b)Prorated Director Annual Grant    21
(c)Non-Management Director Status    22
(d)Vesting and Payment    22
14.2Election to Receive Director Fees in Shares or Restricted Stock Units in
Lieu of Cash    22
(a)Payment of Director Fees in Shares    22
(b)Payment of Director Fees in Restricted Stock Units    22
14.3Deferral Elections    22
(a)Timing of Deferral Elections    23
(b)Content of Deferral Elections    23
(c)Deferral Account    23
(d)Settlement of Deferral Accounts    23
14.4Insufficient Number of Shares    23
14.5Non-Forfeitability    24
14.6No Duplicate Payments    24
Article 15. - Amendment, Modification, and Termination24
15.1Amendment, Modification, and Termination    24
15.2Awards Previously Granted    24
Article 16. - Withholding24
16.1Mandatory Tax Withholding.    24
16.2Notification under Code Section 83(b)    24
Article 17. - Additional Provisions25
17.1Successors    25
17.2Severability    25
17.3Requirements of Law    25
17.4Securities Law Compliance    25
17.5No Rights as a Stockholder    25
17.6Nature of Payments    25
17.7Non-Exclusivity of Plan    26
17.8Governing Law    26
17.9Share Certificates    26
17.10Unfunded Status of Awards; Creation of Trusts    26
17.11Employment    26
17.12Participation    26
17.13Military Service    26
17.14Construction; Gender and Number    26
17.15Headings    26
17.16Obligations    26
17.17No Right to Continue as Director    27
17.18Code Section 409A Compliance    27
17.19Recoupment Policy    27




iii

--------------------------------------------------------------------------------






THE WILLIAMS COMPANIES, INC.
2007 INCENTIVE PLAN
(Effective as of March 14, 2007, as subsequently amended)
(Amended and restated effective as of July 14, 2016)
(Termination Date: May 22, 2024)
Article 1. - Effective Date, History, Objectives, and Duration
1.1    Effective Date. The Williams Companies, Inc., a Delaware corporation (the
“Company”), established an incentive compensation plan known as The Williams
Companies, Inc. 2007 Incentive Plan (the “Plan”) effective March 14, 2007 (the
“Effective Date”); which Plan was subsequently amended from time to time. From
and after the Effective Date, no further grants or awards shall be made under
The Williams Companies, Inc. 2002 Incentive Plan, as amended from time to time,
The Williams Companies, Inc. Stock Plan for Nonofficer Employees, The Williams
International Stock Plan, The Williams Companies, Inc. 1996 Stock Plan for
Non-Employee Directors or The Williams Companies, Inc. 1996 Stock Plan, as
amended.
1.2    Objectives of the Plan. The Plan is intended (a) to allow selected
employees and officers of the Company and its Affiliates to acquire or increase
equity ownership in the Company, thereby strengthening their commitment to the
success of the Company and stimulating their efforts on behalf of the Company,
and to assist the Company and its Affiliates in attracting new employees and
officers and retaining existing employees and officers, (b) to provide
Non-Equity Incentive Award (as defined below) opportunities to employees in the
Designated 162(m) Group (as defined below) that are competitive with those of
other major corporations, (c) to optimize the profitability and growth of the
Company and its Affiliates through incentives which are consistent with the
Company’s goals, (d) to provide Grantees with an incentive for excellence in
individual performance, (e) to promote teamwork among employees, officers, and
Non-Management Directors (as defined below), and (f) to attract and retain
highly qualified persons to serve as Non-Management Directors and to promote
ownership by such Non-Management Directors of a greater proprietary interest in
the Company, thereby aligning such Non-Management Directors’ interests more
closely with the interests of the Company’s stockholders.
1.3    Duration of the Plan. The Plan commenced on the Effective Date and shall
remain in effect, subject to the right of the Board of Directors of the Company
(the “Board”) to amend or terminate the Plan at any time pursuant to Article 15
hereof, until all Shares subject to it shall have been purchased or acquired
according to the Plan’s provisions, or, if earlier, May 22, 2024. Termination of
the Plan will not affect the rights and obligations of the Grantees and the
Company arising under Awards theretofore granted and then in effect.
Article 2. - Definitions
Whenever used in the Plan, the following terms shall have the meanings set forth
below:
2.1    “Acquired Entity Award” has the meaning set forth in Section 5.6.
2.2    “Affiliate” means any Person that directly or indirectly, through one or
more intermediaries, controls, or is controlled by or is under common control
with the Company.
2.3    “Annual Meeting of Company Stockholders” has the meaning set forth in
Section 14.1.
2.4    “Award” means Options (including Non-Qualified Stock Options and
Incentive Stock Options), Shares of Restricted Stock, Restricted Stock Units,
Performance Units (which may be paid in cash), Performance Shares, Stock
Appreciation Rights, Other Stock-Based Awards, Non-Equity Incentive Awards or
Director Annual Grants granted under the Plan.


1

--------------------------------------------------------------------------------





2.5    “Award Agreement” means the written or electronic agreement or other
instrument as may be approved from time to time by the Committee or Management
Committee (as applicable) by which an Award shall be evidenced. An Award
Agreement may be in the form of either (a) an agreement to be either executed by
both the Grantee and the Company (or an authorized representative of the
Company) or delivered and acknowledged electronically as the Committee shall
determine or (b) certificates, notices or similar instruments as approved by the
Committee or Management Committee (as applicable).
2.6    “Base Amount” means with respect to a Stock Appreciation Right, the
amount with respect to which the appreciation in the value of a Share shall be
measured over the period beginning with the Grant Date and ending on the date of
exercise of such Stock Appreciation Right.
2.7    “Board” has the meaning set forth in Section 1.3.
2.8    “CEO” means the Chief Executive Officer of the Company.
2.9    “Code” means the Internal Revenue Code of 1986, as amended from time to
time. References to a particular section of the Code include references to
regulations and rulings thereunder and to successor provisions.
2.10    “Committee” and “Management Committee” have the respective meanings set
forth in Article 3.
2.11    “Common Stock” means the common stock, $1.00 par value, of the Company.
2.12    “Controlled Affiliate” means any Person that directly or indirectly,
through one or more intermediaries, is controlled by the Company.
2.13    “Covered Employee” means a Grantee who, as of the date that the value of
an Award is recognizable as income, is one of the group of “covered employees,”
within the meaning of Section 162(m) of the Code, with respect to the Company.
2.14    “Designated 162(m) Group” means that group of persons whom the Committee
believes may be Covered Employees with respect to a current or future fiscal
year of the Company.
2.15    “Director Annual Grant” means an Award made to a Non-Management Director
under Section 14.1.
2.16    “Director Fees” has the meaning set forth in Section 14.2.
2.17    “Disability” means, unless otherwise defined in an Award Agreement, or
as otherwise determined under procedures established by the Committee for
purposes of the Plan, for purposes of the exercise of an Incentive Stock Option,
a disability within the meaning of Section 22(e)(3) of the Code, and for all
other purposes, disability as defined in the Company’s long-term disability plan
in which the Grantee participates or is eligible to participate, as determined
by the Committee.
2.18    “Dividend Equivalent” means a right to receive or accrue, to the extent
provided under the respective Award Agreement, payments equal to dividends or
property on a specified number of Shares.
2.19    “Eligible Person” means any employee (including any officer) of the
Company or an Affiliate, except that only employees in the Designated 162(m)
Group shall be Eligible Persons with respect to Non-Equity Incentive Awards.
2.20    “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time. References to a particular section of the Exchange Act
include references to successor provisions.
2.21    “Equity Election” has the meaning set forth in Section 14.2.


2

--------------------------------------------------------------------------------





2.22    “Fair Market Value” means (a) with respect to any property other than
Shares, the fair market value of such property determined by such methods or
procedures as shall be established from time to time by the Committee, and (b)
with respect to Shares, unless otherwise determined in the good faith discretion
of the Committee, as of any date: (i) the closing price on the date of
determination reported in The Wall Street Journal (or an equivalent alternate or
successor) (or, if no sale of Shares was reported for such date, on the most
recent trading day prior to such date on which a sale of Shares was reported);
(ii) if the Shares are not listed on the New York Stock Exchange, the closing
price of the Shares on such other national exchange on which the Shares are
principally traded or as reported by the Nasdaq Global Select or Global Market
System, or similar securities market, or if no such quotations are available,
the average of the high bid and low asked quotations in the over-the-counter
market as reported by the Nasdaq Capital Market or similar securities market; or
(iii) in the event that there shall be no public market for the Shares, the fair
market value of the Shares as determined (which determination shall be
conclusive) in good faith by the Committee.
2.23    “Grant Date” means the date on which an Award is granted or, in the case
of a grant to an Eligible Person, such later date as specified in advance by the
Committee.
2.24    “Grantee” means an Eligible Person or Non-Management Director who has
been granted an Award.
2.25    “Incentive Stock Option” means an Option that is intended to meet the
requirements of Section 422 of the Code.
2.26    “including” or “includes” means “including, without limitation,” or
“includes, without limitation,” respectively.
2.27    “Non-Equity Incentive Award” means an Award granted to a person in the
Designated 162(m) Group that is not granted or payable in Shares.
2.28    “Non-Management Director” means a member of the Board who is not an
employee of the Company or any Affiliate.
2.29    “Non-Qualified Stock Option” means an Option that is not an Incentive
Stock Option. 2.30 “Option” means an option granted under Article 6 of the Plan.
2.30    “Option Price” means the price at which a Share may be purchased by a
Grantee pursuant to the exercise of an Option.
2.31    “Option Term” means the period beginning on the Grant Date of an Option
and ending on the date such Option expires, terminates or is cancelled.
2.32    “Other Stock-Based Award” means a right, granted under Article 11 of the
Plan, that relates to or is valued by reference to Shares or other Awards
relating to Shares.
2.33    “Performance-Based Exception” means the performance-based exception from
the tax deductibility limitations of Section 162(m) of the Code contained in
Section 162(m)(4)(C) of the Code (including the special provisions for options
thereunder).
2.34    “Performance Measures” has the meaning set forth in Section 4.4.
2.35    “Performance Period” means the time period over which performance goals
shall be determined, but may not be less than one year.
2.36    “Performance Share” and “Performance Unit” have the respective meanings
set forth in Article 9.
2.37    “Period of Restriction” means the period during which Shares of
Restricted Stock or Restricted Stock Units are subject to forfeiture if the
conditions specified in the Award Agreement are not satisfied.


3

--------------------------------------------------------------------------------





2.38    “Person” means any individual, sole proprietorship, partnership, joint
venture, limited liability company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, entity or
government instrumentality, division, agency, body or department.
2.39    “Restricted Stock Unit” means a right, granted in accordance with
Article 8 hereof, to receive a Share or cash payment equal to the value thereof,
subject to such Period of Restriction as the Committee shall determine.
2.40    “Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange
Act, as amended from time to time, together with any successor rule.
2.41    “SEC”means the United States Securities and Exchange Commission, or any
successor thereto.
2.42    “Section 16 Non-Management Director” means a Non-Management Director who
satisfies the requirements to qualify as a “non-employee director” under Rule
16b-3.
2.43    “Section 16 Person” means a person who is subject to potential liability
under Section 16(b) of the Exchange Act with respect to transactions involving
equity securities of the Company.
2.44    “Share” means a share of Common Stock, and such other securities of the
Company as may be substituted or resubstituted for Shares pursuant to Section
4.2 hereof.
2.45    “Shares of Restricted Stock” or “Restricted Stock” means Shares that are
subject to forfeiture if the Grantee does not satisfy the conditions specified
in the Award Agreement applicable to such Shares.
2.46    “Stock Appreciation Right” or “SAR” has the meaning set forth in Section
10.1 hereof.
2.47    “Termination of Affiliation” occurs on the first day on which an
individual is for any reason no longer providing services to the Company or any
Affiliate in the capacity of an employee or officer, or with respect to an
individual who is solely an employee or officer of an Affiliate, the first day
on which such entity ceases to be an Affiliate of the Company. Notwithstanding
the foregoing, except as otherwise provided in the Award Agreement with respect
to such Award, with respect to an Award subject to Section 409A of the Code,
“Termination of Affiliation” means a “separation from service” as defined in
Section 409A of the Code and guidance thereunder.
Article 3.- Administration
3.1    Committee.
(a)    Subject to Articles 14 and 15, and to Section 3.2, the Plan shall be
administered by a committee (the “Committee”). Except to the extent the Board
reserves administrative powers to itself or appoints a different committee to
administer the Plan, the Committee shall be (i) the Board, with respect to all
Non-Management Directors, (ii) the Compensation Committee of the Board, with
respect to all executive officers of the Company (which term shall have the same
meaning as the term “officer” as defined in Rule 16a-1(f) promulgated under the
Exchange Act and shall in any event include all of the members of the Company’s
Executive Officer Team (“EOT”)) and any other Eligible Person with respect to
whom it elects to act as the Committee, and (iii) except as the Committee may
provide, if the CEO is a member of the Board, a committee consisting of the CEO,
with respect to any Eligible Person other than an executive officer of the
Company. In addition, to the extent the Board considers it desirable to comply
with Rule 16b-3 or meet the Performance-Based Exception, the Committee shall
consist of two or more directors of the Company, all of whom qualify both as
“outside directors” within the meaning of Section 162(m) of the Code and as
Section 16 Non-Management Directors (the “Independent Committee”). The number of
members of the Committee shall from time to time be increased or decreased, and
shall be subject to such conditions, in each case as the Board deems appropriate
to permit transactions in Shares pursuant to the Plan to satisfy such conditions
of Rule 16b-3 and the Performance-Based Exception as then in effect.


4

--------------------------------------------------------------------------------





(b)    The Board or the Compensation Committee may, by resolution, appoint and
delegate to another committee of one or more officers of the Company (including
the CEO) (a “Management Committee”) any or all of the authority of the Board or
the Committee, as applicable, with respect to Awards to Grantees other than
Grantees who are executive officers of the Company, Non-Management Directors,
and/or are persons in the Designated 162(m) Group for whom the Board or the
Compensation Committee desires to have the Performance-Based Exception apply
and/or are Section 16 Persons at the time any such delegated authority is
exercised; provided, however, that the resolution so authorizing such Management
Committee shall specify the total number of Shares that may be subject to Awards
(if any) such Management Committee may award pursuant to such delegated
authority, and any such Award shall be subject to the form(s) of Award Agreement
theretofore approved by the Compensation Committee. Any delegation of authority
pursuant to this Section 3.1(b) shall comply with the requirements of applicable
law, including Section 157(c) of the General Corporation Law of the State of
Delaware to the extent applicable.
(c)    Unless the context requires otherwise, any references herein to
“Committee” include references to the Board, the Compensation Committee of the
Board, the Management Committee, the Independent Committee (if distinct from any
of the foregoing) or the CEO, as applicable. For avoidance of doubt,
notwithstanding any provision of the Plan to the contrary, any action taken by
the Compensation Committee of the Board shall be treated as a valid action of
the Committee, except as limited by the terms of the Board’s delegation of
authority to the Compensation Committee of the Board or in the event that such
action would violate applicable law.
3.2    Powers of Committee. Subject to and consistent with the provisions of the
Plan (including Article 14 and any limitations in scope of authority established
in accordance with Section 3.1 above), the Committee has full and final
authority and sole discretion as follows:
(a)    to determine when, to whom and in what types and amounts Awards should be
granted;
(b)    to grant Awards in any number and amount to Eligible Persons, and to
determine the terms and conditions applicable to each Award (including the
number of Shares or the amount of cash or other property to which an Award will
relate, any exercise price, grant price, Base Amount or purchase price, any
limitation or restriction, any schedule for or performance conditions relating
to the earning of the Award or the lapse of limitations, forfeiture
restrictions, restrictions on exercisability or transferability, any performance
goals including those relating to the Company and/or an Affiliate and/or any
division thereof and/or an individual, and/or vesting based on the passage of
time, based in each case on such considerations as the Committee shall
determine); provided that, other than with respect to Awards to Non-Management
Directors, no Award of Options, Stock Appreciation Rights or Other Stock-Based
Awards that are valued based on appreciation in the value of a Share following
the Grant Date may vest or be settled in full prior to the twelfth month
following its Grant Date (with partial vesting prior to such date permitted),
except that the Committee may (i) provide for the vesting satisfaction and/or
lapse of some or all conditions under any such Award in the event of the
applicable Eligible Person’s death, disability, Retirement, involuntary
separation of service, or in connection with a Change in Control or (ii) grant
Awards of Options or Stock Appreciation Rights that may vest or be settled in
full prior to the twelfth month following its Grant Date so long as the
aggregate number of Shares subject to such Awards does not exceed five percent
(5%) of the total share reserve set forth in Section 4.1 below;
(c)    to determine the benefit payable under any Performance Unit, Performance
Share, Other Stock-Based Award or Non-Equity Incentive Award and to determine
whether any performance or vesting conditions have been satisfied;
(d)    to determine whether or not specific Awards shall be granted in
connection with other specific Awards, and if so, whether they shall be
exercisable cumulatively with, or alternatively to, such other specific Awards
and all other matters to be determined in connection with an Award;
(e)    to determine the Option Term;
(f)    to determine the amount, if any, that a Grantee shall pay for Shares of
Restricted Stock, when Shares of Restricted Stock shall be forfeited and whether
such Shares shall be held in escrow;


5

--------------------------------------------------------------------------------





(g)    to determine whether, to what extent and under what circumstances an
Award may be settled in, or the exercise price of an Award may be paid in, cash,
Shares, other Awards or other property, or an Award may be accelerated, vested,
canceled, forfeited or surrendered or any terms of the Award may be waived, and
to accelerate the exercisability of, and to accelerate or waive any or all of
the terms and conditions applicable to, any Award or any group of Awards for any
reason and at any time;
(h)    to determine with respect to Awards whether, to what extent and under
what circumstances cash, Shares, other Awards, other property and other amounts
payable with respect to an Award will be deferred either automatically (whether
to limit loss of deductions pursuant to Section 162(m) of the Code or
otherwise), at the election of the Committee or at the election of the Grantee;
(i)    to construe and interpret the Plan and to make all determinations,
including factual determinations, necessary or advisable for the administration
of the Plan;
(j)    to make, amend, suspend, waive and rescind rules and regulations relating
to the Plan;
(k)    to appoint such agents as the Committee may deem necessary or advisable
to administer the Plan;
(l)    to determine the terms and conditions of all Award Agreements applicable
to Eligible Persons and Non-Management Directors (which need not be identical)
and, with the consent of the Grantee, to amend any such Award Agreement at any
time, among other things, to permit transfers of such Awards to the extent
permitted by the Plan; provided that the consent of the Grantee shall not be
required for any amendment (i) which does not materially adversely affect the
rights of the Grantee, or (ii) which is necessary or advisable (as determined by
the Committee) to carry out the purpose of the Award as a result of any new
applicable law or change in an existing applicable law, or (iii) to the extent
the Award Agreement specifically permits amendment without consent, or (iv)
provided for or specifically contemplated in the Plan (such as Section 6.4 or
Article 13);
(m)    to make such adjustments or modifications to Awards or to adopt such
sub-plans for Grantees working outside the United States as are advisable to
fulfill the purposes of the Plan (including to comply with local law);
(n)    to impose such additional terms and conditions upon the grant, exercise
or retention of Awards as the Committee may, before or concurrently with the
grant thereof, deem appropriate, including, as applicable, limiting the
percentage of Awards which may from time to time be exercised by a Grantee;
(o)    to make adjustments in the terms and conditions of, and the criteria in,
Awards in recognition of unusual or nonrecurring events (including events
described in Section 4.2) affecting the Company or an Affiliate or the financial
statements of the Company or an Affiliate, or in response to changes in
applicable laws, regulations or accounting principles; provided that in no event
shall such adjustment increase the amount payable under an Award for a person
included in the Designated 162(m) Group for whom the Committee desires to have
the Performance-Based Exception apply so as to cause the Performance-Based
Exception to be unavailable;
(p)    to correct any defect or supply any omission or reconcile any
inconsistency, and to construe and interpret the Plan, the rules and
regulations, and Award Agreement or any other instrument entered into or
relating to an Award under the Plan; and
(q)    to take any other action with respect to any matters relating to the Plan
for which it is responsible and to make all other decisions and determinations
as may be required under the terms of the Plan or as the Committee may deem
necessary or advisable for the administration of the Plan.
Any action of the Committee with respect to the Plan shall be final, conclusive
and binding on all persons, including the Company, its Affiliates, any Grantee,
any person claiming any rights under the Plan from or through any Grantee, and
stockholders, except to the extent the Committee may subsequently modify, or
take further action not consistent with, its prior action. If not specified in
the Plan, the time at which the Committee must or may make any


6

--------------------------------------------------------------------------------





determination shall be determined by the Committee, and any such determination
may thereafter be modified by the Committee. The express grant of any specific
power to the Committee, and the taking of any action by the Committee, shall not
be construed as limiting any power or authority of the Committee. The Committee
may delegate to officers or managers of the Company or any Affiliate the
authority, subject to such terms as the Committee shall determine, to perform
specified functions under the Plan (subject to Sections 3.1(b), 4.3, 4.4 and
5.7(b)).
Article 4.- Shares Subject to the Plan, Maximum Awards, and 162(M) Compliance
4.1    Number of Shares Available for Grants. Subject to adjustment as provided
in Section 4.2, the number of Shares hereby reserved for delivery under the Plan
shall be forty million (40,000,000). The number of Shares available for delivery
pursuant to Incentive Stock Options shall be the number set forth in the first
sentence of this Section 4.1.
If any Shares subject to an Award granted hereunder are forfeited or such Award
is settled in cash or otherwise terminates without the delivery of such Shares,
the Shares subject to such Award, to the extent of any such forfeiture,
settlement or termination, shall again be available for grant under the Plan.
Except with respect to Shares associated with Options or SARs, the aggregate
number of shares available for delivery under the Plan at any time shall not be
reduced by Shares retained or withheld by the Company to pay the withholding
taxes related to an Award. Except with respect to Shares associated with Options
or SARs, Shares that have been delivered (either actually or by attestation) to
the Company in payment or satisfaction of the purchase price or tax withholding
obligation of an Award shall be available for delivery under this Plan.
Notwithstanding anything herein to the contrary, Shares retained, withheld by or
delivered to the Company to pay the exercise price of an Option or the
withholding taxes related to an Option or SAR shall not be made available again
for delivery under the Plan. Shares delivered pursuant to the Plan may be, in
whole or in part, authorized and unissued Shares, or treasury Shares, including
Shares repurchased by the Company for purposes of the Plan.
Notwithstanding the foregoing, the limit set forth in this Section 4.1 shall not
be reduced by any Shares issued pursuant to Acquired Entity Awards granted in
assumption of, or in substitution for, an outstanding award previously granted
by an Acquired Entity, so long as the terms of the acquisition of such awards
previously granted by an Acquired Entity do not expressly provide for the
issuance of Shares authorized under this Section 4.1.
4.2    Adjustments in Authorized Shares and Awards. In the event of any dividend
or other distribution (whether in the form of cash, Shares, or other property,
but excluding regular, quarterly cash dividends), recapitalization, forward or
reverse stock split, subdivision, consolidation or reduction of capital,
reorganization, merger, consolidation, scheme of arrangement, split-up, spin-off
or combination involving the Company or repurchase or exchange of Shares or
other securities of the Company or other rights to purchase Shares or other
securities of the Company, or other similar corporate transaction or event that
affects the Shares, provided that any such transaction or event referred to
heretofore does not involve the receipt of consideration by the Company, then
the Committee shall, in such manner as it deems equitable in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, adjust (a) the number and type of Shares (or
other securities or property) with respect to which Awards may be granted, (b)
the number and type of Shares (or other securities or property) subject to
outstanding Awards, (c) the grant or exercise price or Base Amount with respect
to any applicable Award or, if deemed appropriate, make provision for a cash
payment to the holder of an outstanding Award, (d) the number and kind of
outstanding Shares of Restricted Stock or relating to any other outstanding
Award in connection with which Shares are issued or otherwise subject, (e) the
number of Shares with respect to which Awards may be granted to a Grantee, as
set forth in Section 4.3, (f) the number and type of Shares (or other securities
or property) as to which Awards may be settled, and (g) the number of Shares
subject to outstanding Restricted Stock or Restricted Stock Units granted under
Article 14; provided, in each case, that with respect to Awards of Incentive
Stock Options intended as of their Grant Date to qualify as Incentive Stock
Options, no such adjustment shall be authorized to the extent that such
adjustment would cause the Plan to violate Section 422(b)(1) of the Code; and
provided further that the number of Shares subject to any Award denominated in
Shares shall always be a whole number. By way of example and not limitation,
neither the conversion of any convertible


7

--------------------------------------------------------------------------------





securities of the Company nor any open market purchase of Shares by the Company
shall be treated as a transaction that “does not involve the receipt of
consideration” by the Company.
4.3    Compliance with Section 162(m) of the Code; Annual Individual
Limitations. During any calendar year, no Grantee may be granted Awards (other
than Awards that cannot be satisfied in Shares) with respect to more than three
million five hundred thousand (3,500,000) Shares, subject to adjustment as
provided in Section 4.2. The maximum potential value of Awards to be settled in
cash or property (other than Shares) that may be granted with respect to any
calendar year (or the Company’s fiscal year, if the Company’s fiscal year is not
the calendar year) to any Grantee included in the Designated 162(m) Group
(regardless of when such Award is settled) shall not exceed Fifteen Million
Dollars ($15,000,000.00). (Thus, Awards to be settled in cash or property (other
than Shares) with a Performance Period (or other period of time explicitly or
implicitly utilized to determine the value to be provided to the Grantee) over
more than one calendar year (or fiscal year) may exceed the one-year grant limit
in the prior sentence at the time of payment or settlement so long as the total
maximum potential value does not exceed the one-year limit multiplied by the
number of calendar years (or fiscal years) or portions thereof over which the
value of such Award is determined.)
4.4    Performance-Based Exception Under Section 162(m). Unless and until the
Committee proposes for stockholder vote and stockholders approve a change in the
general performance measures set forth in this Section 4.4, for Awards (other
than Options or SARs) designed to qualify for the Performance-Based Exception,
the objective Performance Measure(s) shall be chosen from among the following:
(a)    Earnings (either in the aggregate or on a per-share basis);
(b)    Net income;
(c)    Operating income;
(d)    Operating profit;
(e)    Cash flow;
(f)    Stockholder returns (including return on assets, investments, equity, or
gross sales) (including income applicable to common stockholders or other class
of stockholders);
(g)    Return measures (including return on assets, equity, or sales);
(h)    Earnings before or after either, or any combination of, interest, taxes,
depreciation or amortization (EBITDA);
(i)    Gross revenues;
(j)    Share price (including growth measures and total stockholder return or
attainment by the Shares of a specified value for a specified period of time);
(k)    Reductions in expense levels in each case, where applicable, determined
either on a Company-wide basis or in respect of any one or more operating areas;
(l)    Net economic value;
(m)    Market share;
(n)    Annual net income to common stock;


8

--------------------------------------------------------------------------------





(o)    Earnings per share;
(p)    Annual cash flow provided by operations;
(q)    Changes in annual revenues;
(r)    Strategic business criteria, consisting of one or more objectives based
on meeting specified revenue, market penetration, geographic business expansion
goals, objectively identified project milestones, production volume levels, cost
targets, and goals relating to acquisitions or divestitures;
(s)    Economic value added;
(t)    Sales;
(u)    Costs;
(v)    Results of customer satisfaction surveys;
(w)    Results of employee satisfaction and/or engagement surveys;
(x)    Employee turnover;
(y)    Aggregate product price and other product price measures;
(z)    Safety record;
(aa)    Service reliability;
(bb)    Operating and maintenance cost management;
(cc)    Energy production availability performance measures;
(dd)    Debt rating;
and/or
(ee) Market share;
provided that subsections (a) through (g) may be measured on a pre- or post-tax
basis; and provided further that the Committee may, on the Grant Date of an
Award intended to comply with the Performance-Based Exception, and in the case
of other grants, at any time, provide that the formula for such Award may
include or exclude items to measure specific objectives, such as losses from
discontinued operations, extraordinary gains or losses, the cumulative effect of
accounting changes, acquisitions or divestitures, foreign exchange impacts and
any unusual, nonrecurring gain or loss. For Awards intended to comply with the
Performance-Based Exception, the Committee shall set the Performance Measures
within the time period prescribed by Section 162(m) of the Code. The levels of
performance required with respect to Performance Measures may be expressed in
absolute or relative levels and may be based upon a set increase, set positive
result, maintenance of the status quo, set decrease or set negative result, and
may be measured annually, cumulatively over a period of years or over such other
period determined by the Committee. Performance Measures may differ for Awards
to different Grantees. The Committee shall specify the weighting (which may be
the same or different for multiple objectives) to be given to each Performance
Measure for purposes of determining the final amount payable with respect to any
such Award. Any one or more of the Performance Measures may apply to the
Grantee, to a department, unit, operating area or function within the Company or
any one or more Affiliates; or to the Company and/or any one or more Affiliates;
and may apply either alone or relative to the performance of other businesses or
individuals (including industry or general market indices).


9

--------------------------------------------------------------------------------





The Committee shall have the discretion to adjust the determinations of the
degree of attainment of the pre-established performance goals; provided that
Awards which are designed to qualify for the Performance-Based Exception may not
be adjusted upward (the Committee shall retain the discretion to adjust such
Awards downward) so as to cause the Performance-Based Exception to be
unavailable. The Committee may not delegate any responsibility with respect to
Awards intended to qualify for the Performance-Based Exception. All
determinations by the Committee as to the achievement of the Performance
Measure(s) shall be in writing prior to payment of the Award.
In the event that applicable laws change to permit Committee discretion to alter
the governing performance measures without obtaining stockholder approval of
such changes, and still qualify for the Performance-Based Exception, the
Committee shall have sole discretion to make such changes without obtaining
stockholder approval.
For purposes of Section 4.3 and this Section 4.4 (and any other provisions of
the Plan for which compliance with Section 162(m) of the Code is intended),
references to “Committee” means the Compensation Committee of the Board or, if a
separate body, the Independent Committee.
Article 5.- Eligibility and General Conditions of Awards
5.1    Eligibility. Awards may be granted to any Eligible Person or
Non-Management Director, whether or not he or she has previously received an
Award; provided that only persons included in the Designated 162(m) Group shall
be Eligible Persons with respect to Non-Equity Incentive Awards made under the
Plan and Non-Management Directors may only receive Awards granted under Article
14 of the Plan. A prospective employee of the Company or an Affiliate may be
granted an Award so long as the Grant Date does not occur prior to the date that
such Person commences employment or the performance of services for the Company
or an Affiliate.
5.2    Award Agreement. To the extent not set forth in the Plan, the terms and
conditions of each Award shall be set forth in an Award Agreement.
5.3    General Terms and Termination of Affiliation. The Committee may impose on
any Award or the exercise or settlement thereof, at the Grant Date or, subject
to the provisions of Section 15.2, thereafter, such additional terms and
conditions not inconsistent with the provisions of the Plan as the Committee
shall determine, including terms requiring forfeiture, acceleration or pro-rata
acceleration of Awards in the event of a Termination of Affiliation by the
Grantee. Except as may be required under the Delaware General Corporation Law,
Awards may be granted for no consideration other than prior and future services.
Except as otherwise determined by the Committee pursuant to this Section 5.3,
all Awards that have not been exercised and that are subject to (a) a risk of
forfeiture, (b) deferral by the Committee (and not voluntary deferral by the
Grantee), (c) vesting or (d) unexpired Performance Periods at the time of a
Termination of Affiliation, shall be forfeited to the Company.
5.4    Nontransferability of Awards.
(a)    Each Award and each right under any Award shall be exercisable only by
the Grantee during the Grantee’s lifetime, or, if permissible under applicable
law, by the Grantee’s guardian or legal representative or by a transferee
receiving such Award pursuant to a domestic relations order (“DRO”).
(b)    No Award (prior to the time, if applicable, Shares are delivered in
respect of such Award), and no right under any Award, may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Grantee otherwise than by will or by the laws of descent and distribution (or in
the case of Shares of Restricted Stock, to the Company) or pursuant to a DRO,
and any such purported assignment, alienation, pledge, attachment, sale,
transfer or encumbrance shall be void and unenforceable against the Company and
any Affiliate; provided that the designation of a beneficiary shall not
constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance.


10

--------------------------------------------------------------------------------





(c)    Notwithstanding subsections (a) and (b) above, to the extent provided in
the Award Agreement, Director Annual Grants, Restricted Stock Units, Stock
Appreciation Rights and Awards other than Incentive Stock Options and Non-Equity
Incentive Awards, may be transferred to one or more trusts or persons during the
lifetime of the Grantee in connection with the Grantee’s estate planning, and
may be exercised by such transferee in accordance with the terms of such Award.
If so determined by the Committee, a Grantee may, in the manner established by
the Committee, designate a beneficiary or beneficiaries to exercise the rights
of the Grantee, and to receive any distribution with respect to any Award upon
the death of the Grantee. A transferee, beneficiary, guardian, legal
representative or other person claiming any rights under the Plan from or
through any Grantee shall be subject to and consistent with the provisions of
the Plan and any applicable Award Agreement, except to the extent the Plan and
Award Agreement otherwise provide with respect to such persons, and to any
additional restrictions or limitations deemed necessary or appropriate by the
Committee.
(d)    Nothing herein shall be construed as requiring the Committee to honor a
DRO except as required under the respective Award Agreement or to the extent
required under applicable law.
5.5    Cancellation and Rescission of Awards. Unless the Award Agreement
specifies otherwise, the Committee may cancel, rescind, suspend, withhold, or
otherwise limit or restrict any unexercised Award at any time if the Grantee is
not in compliance with all applicable provisions of the Award Agreement and the
Plan or if the Grantee has a Termination of Affiliation.
5.6    Stand-Alone, Tandem and Substitute Awards.
(a)    Awards granted under the Plan may, in the discretion of the Committee, be
granted either alone or in addition to, in tandem with, or in substitution for,
any other Award granted under the Plan or any other plan of the Company or any
Affiliate; provided that if the stand-alone, tandem or substitute Award is
intended to qualify for Performance-Based Exception, it must separately satisfy
the requirements of the Performance-Based Exception. In connection with the
Company’s acquisition, however effected, of another corporation or entity (the
“Acquired Entity”) or the assets thereof, the Committee may, at its discretion,
grant Awards (“Substitute Awards”) associated with the stock or other equity
interest in such Acquired Entity (“Acquired Entity Award”) held by a Grantee
immediately prior to such Acquisition in order to preserve for Grantee the
economic value of all or a portion of such Acquired Entity Award on such terms
as the Committee determines necessary to achieve preservation of economic value.
If an Award is granted in substitution for another Award or any non-Plan award
or benefit, the Committee shall require the surrender of such other Award or
non-Plan award or benefit in consideration for the grant of the new Award.
Awards granted in addition to or in tandem with other Awards or non-Plan awards
or benefits may be granted either at the same time as or at a different time
from the grant of such other Awards or non-Plan awards or benefits.
(b)    The Committee may, in its discretion and on such terms and conditions as
the Committee considers appropriate in the circumstances, grant Awards under the
Plan in substitution for stock and stock-based Awards held by employees of
another corporation who become employees of the Company or an Affiliate as the
result of a merger or consolidation or other combination of the employing
corporation with the Company or an Affiliate or the acquisition by the Company
or an Affiliate of property or stock of the employing corporation.
5.7    Compliance with Rule 16b-3.
(a)    Reformation to Comply with Exchange Act Rules. To the extent the
Committee determines that a grant or other transaction by a Section 16 Person
should comply with applicable provisions of Rule 16b-3 (except for transactions
exempted under alternative Exchange Act rules), the Committee shall take such
actions as necessary to make such grant or other transaction so comply, and if
any provision of this Plan or any Award Agreement relating to a given Award does
not comply with the requirements of Rule 16b-3 as then applicable to any such
grant or transaction, such provision will be construed or deemed amended, if the
Committee so determines, to the extent necessary to conform to the then
applicable requirements of Rule 16b-3 without the consent of or notice to the
affected Section 16 Person.


11

--------------------------------------------------------------------------------





(b)    Rule 16b-3 Administration. Any function relating to a Section 16 Person
shall be performed solely by the Committee or the Board if necessary to ensure
compliance with applicable requirements of Rule 16b-3, to the extent the
Committee determines that such compliance is desired. Each member of the
Committee or person acting on behalf of the Committee shall be entitled to, in
good faith, rely or act upon any report or other information furnished to him by
any officer, manager or other employee of the Company or any Affiliate, the
Company’s independent certified public accountants or any executive compensation
consultant or attorney or other professional retained by the Company to assist
in the administration of the Plan. For purposes of Section 5.7(a) and this
Section 5.7(b), references to “Committee” means the Compensation Committee of
the Board or, if a separate body, the Independent Committee.
5.8    Deferral of Award Payouts. The Committee may permit or require a Grantee
to defer receipt of the payment of cash or the delivery of Shares that would
otherwise be due by virtue of the lapse or waiver of restrictions with respect
to Shares of Restricted Stock, the satisfaction of any requirements or goals
with respect to Performance Units or Performance Shares, the lapse or waiver of
the Period of Restriction for Restricted Stock Units, or the lapse or waiver of
restrictions with respect to Other Stock-Based Awards. The Committee may also
require such a deferral of receipt in order to avoid non-deductibility of any
amounts associated with such Award or to comply with the requirements of
applicable law. If any such deferral is required or permitted, the Committee
shall, in its sole discretion, establish rules and procedures for such payment
deferrals. Except as otherwise provided in an Award Agreement or this Section
5.8, any payment of any Shares that are subject to such deferral shall be made
or delivered to the Grantee upon the Grantee’s Termination of Affiliation.
Notwithstanding anything herein to the contrary, in no event will any deferral
or payment of a deferred number of Shares or any other payment with respect to
any Award be allowed if the Committee determines, in its sole discretion, that
the deferral would result in the imposition of the additional tax under Section
409A(a)(1)(B) of the Code.
Article 6.- Stock Options
6.1    Grant of Options. Subject to and consistent with the provisions of the
Plan, Options may be granted to any Eligible Person in such number, and upon
such terms, and at any time and from time to time as shall be determined by the
Committee.
6.2    Award Agreement. Each Option grant shall be evidenced by an Award
Agreement that shall specify the Option Price, the Option Term (which shall be
for a period of not more than ten (10) years from its Grant Date), the number of
Shares to which the Option pertains, the time or times at which such Option
shall be exercisable and such other provisions as the Committee shall determine;
provided further that notwithstanding anything to the contrary, any Award to an
Eligible Person of an Option shall, to the extent applicable, include the
minimum vesting requirement set forth in Section 3.2(b).
6.3    Option Price; No Repricing. The Option Price of an Option under this Plan
shall be determined in the sole discretion of the Committee, and, except with
respect to an Option granted as an Acquired Entity Award, shall be at least
equal to 100% of the Fair Market Value of a Share on the Grant Date. Subject to
the adjustment under Section 4.2, neither the Committee nor the Board shall have
the authority or discretion to reduce, directly or indirectly, the Option Price
of any outstanding Option without stockholder approval, including, without
limitation, by (a) canceling previously awarded Options and regranting them with
a lower Option Price, (b) at any time when the Option Price of a previously
awarded Option is above the Fair Market Value of a Share, exchanging or buying
out such previously granted Option for a payment in cash, Shares or other Award,
notwithstanding any authority otherwise granted the Committee or the Board under
the Plan or (c) take any other action with respect to an Option that would be
treated as a repricing under the rules and regulations of the principal
securities exchange on which the Shares are traded.


12

--------------------------------------------------------------------------------





6.4    Grant of Incentive Stock Options. At the time of the grant of any Option,
the Committee may in its discretion designate that such Option (or portion
thereof) shall be made subject to additional restrictions to permit it to
qualify as an Incentive Stock Option. Any Option (or portion thereof) designated
as an Incentive Stock Option:
(a)    shall be granted only to an employee of the Company or a Subsidiary
Corporation (as defined below);
(b)    shall have an Option Price of not less than 100% of the Fair Market Value
of a Share on the Grant Date, and, if granted to a person who owns capital stock
(including stock treated as owned under Section 424(d) of the Code) possessing
more than 10% of the total combined voting power of all classes of capital stock
of the Company or any Subsidiary Corporation (a “10% Owner”), have an Option
Price not less than 110% of the Fair Market Value of a Share on its Grant Date;
(c)    shall be for a period of not more than 10 years (five years if the
Grantee is a 10% Owner) from its Grant Date, and shall be subject to earlier
termination as provided herein or in the applicable Award Agreement;
(d)    shall not have an aggregate Fair Market Value (as of the Grant Date) of
the Shares with respect to which Incentive Stock Options (whether granted under
the Plan or any other stock option plan of the Grantee’s employer or any parent
or Subsidiary Corporation (“Other Plans”)) are exercisable for the first time by
such Grantee during any calendar year (“Current Grant”), determined in
accordance with the provisions of Section 422 of the Code, which exceeds
$100,000 (the “$100,000 Limit”);
(e)    shall require the Grantee to notify the Committee of any disposition of
any Shares delivered pursuant to the exercise of the Incentive Stock Option
under the circumstances described in Section 421(b) of the Code (relating to
holding periods and certain disqualifying dispositions) (a “Disqualifying
Disposition”), within 10 days of such a Disqualifying Disposition; and
(f)    shall by its terms not be assignable or transferable other than by will
or the laws of descent and distribution and may be exercised, during the
Grantee’s lifetime, only by the Grantee; provided that the Grantee may, to the
extent provided in the Plan in any manner specified by the Committee, designate
in writing a beneficiary to exercise his or her Incentive Stock Option after the
Grantee’s death.
For purposes of this Section 6.4, “Subsidiary Corporation” means a corporation
other than the Company in an unbroken chain of corporations beginning with the
Company if, at the time of granting the Option, each of the corporations other
than the last corporation in the unbroken chain owns stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain. Notwithstanding the foregoing and Section 3.2,
the Committee may, without the consent of the Grantee, at any time before the
exercise of an Option (whether or not an Incentive Stock Option), take any
action necessary to prevent such Option from being treated as an Incentive Stock
Option.
Notwithstanding anything in this Section 6.4 to the contrary, Options designated
as Incentive Stock Options shall not be eligible for treatment under the Code as
Incentive Stock Options (and will be deemed to be Non-Qualified Stock Options)
to the extent that either (a) the aggregate Fair Market Value of the Shares
(determined on the Grant Date) with respect to the Current Grant and all
Incentive Stock Options previously granted under the Plan and any Other Plans
which are exercisable for the first time during a calendar year would exceed the
$100,000 Limit, or (b) such Options otherwise remain exercisable but are not
exercised within three (3) months of Termination of Affiliation (or such other
period of time provided in Section 422 of the Code).
6.5    Payment. Except as otherwise provided by the Committee in an Award
Agreement or otherwise, Options shall be exercised by the delivery of a written
notice of exercise to the Company or its designee, setting forth the number of
Shares with respect to which the Option is to be exercised, accompanied by full
payment for the Shares made by any one or more of the following means, subject
to the approval of the Committee:


13

--------------------------------------------------------------------------------





(a)    cash, personal check or wire transfer;
(b)    Shares, valued at their Fair Market Value on the date of exercise;
(c)    withholding of Shares otherwise deliverable upon exercise valued at their
Fair Market Value on the date of exercise; or
(d)    subject to applicable law, pursuant to procedures previously approved by
the Company, in cash through the sale of the Shares acquired on exercise of the
Option through a broker-dealer to whom the Grantee has submitted an irrevocable
notice of exercise and irrevocable instructions to deliver promptly to the
Company the amount of sale or loan proceeds sufficient to pay for such Shares,
together with, if requested by the Company, the mandatory amount of federal,
state, local and foreign withholding taxes payable by Grantee by reason of such
exercise.
Article 7.- Shares of Restricted Stock
7.1    Grant of Shares of Restricted Stock. Subject to and consistent with the
provisions of the Plan, the Committee, at any time and from time to time, may
grant Shares of Restricted Stock to any Eligible Person in such amounts as the
Committee shall determine.
7.2    Award Agreement. Each grant of Shares of Restricted Stock shall be
evidenced by an Award Agreement that shall specify the Period(s) of Restriction,
the number of Shares of Restricted Stock granted, and such other provisions as
the Committee shall determine. The Committee may impose such conditions and/or
restrictions on any Shares of Restricted Stock granted pursuant to the Plan as
it may deem advisable, including restrictions based upon the achievement of
specific performance goals, time-based restrictions on vesting following the
attainment of the performance goals, and/or restrictions under applicable
securities laws; provided that such conditions and/or restrictions may lapse, if
so determined by the Committee, in the event of the Grantee’s Termination of
Affiliation due to death, Disability, normal or approved early retirement, or
involuntary termination by the Company or an Affiliate without “cause.” Except
as otherwise determined by the Committee, upon Termination of Affiliation during
the applicable Period of Restriction, Shares of Restricted Stock that are at
that time subject to forfeiture shall be forfeited and automatically reacquired
by the Company.
7.3    Consideration for Shares of Restricted Stock. The Committee shall
determine the amount, if any, that a Grantee shall pay for Shares of Restricted
Stock, subject to the following sentence. Except with respect to Shares of
Restricted Stock that are treasury shares, for which no payment need be
required, the Committee shall require the Grantee to pay at least the par value
of a Share for each Share of Restricted Stock. Such payment shall be made in
full in cash and/or other consideration permissible by applicable law (including
prior and/or future services, which shall be considered a “benefit to the
corporation” within the meaning of Section 152 of the Delaware General
Corporation Law) by the Grantee before the delivery of the Shares under terms
determined by the Committee.
7.4    Effect of Forfeiture. If Shares of Restricted Stock are forfeited, and if
the Grantee was required to pay for such Shares with cash or property, the
Grantee shall be deemed to have resold such Shares to the Company at a price
equal to the lesser of (a) the amount paid in cash or property by the Grantee
for such Shares, or (b) the Fair Market Value of such Shares at the close of
business on the date of such forfeiture. The Company shall pay to the Grantee
the deemed sale price as soon as is administratively practical. Such Shares
shall cease to be outstanding, and shall no longer confer on the Grantee thereof
any rights as a stockholder of the Company, from and after the date of the event
causing the forfeiture, whether or not the Grantee accepts the Company’s tender
of payment for such Shares.


14

--------------------------------------------------------------------------------





7.5    Escrow; Legends. The Committee may provide that any certificates for any
Shares of Restricted Stock (a) shall be held (together with one or more stock
powers executed in blank by the Grantee) in escrow by the Secretary of the
Company until such Shares become nonforfeitable or are forfeited and/or (b)
shall bear an appropriate legend restricting the transfer of such Shares. If any
Shares of Restricted Stock become nonforfeitable, the Company shall cause
certificates for such Shares to be delivered without such legend, except as may
be required under applicable law.
7.6    Voting Rights; Dividends and Distributions. Unless otherwise determined
by the Committee, individuals holding Shares of Restricted Stock granted
hereunder may exercise full voting rights with respect to those shares during
the Period of Restriction. Individuals in whose name Shares of Restricted Stock
are granted shall be entitled to receive all dividends and other distributions
paid with respect to those Shares. Unless otherwise determined by the Committee,
such dividends and other distributions shall be paid once the Period of
Restriction has ended; provided, however, in no event will dividends or other
distributions be paid during the Performance Period with respect to unearned
Awards of Restricted Stock that are subject to performance-based vesting
criteria.
Article 8.- Restricted Stock Units
8.1    Grant of Restricted Stock Units. Subject to and consistent with the
provisions of the Plan, the Committee, at any time and from time to time, may
grant Restricted Stock Units to any Eligible Person, in such amount and upon
such terms as the Committee shall determine.
8.2    Delivery and Limitations. Delivery of Shares will occur upon expiration
of the Period of Restriction specified for the Award of Restricted Stock Units
by the Committee. In addition, an Award of Restricted Stock Units shall be
subject to such limitations as the Committee may impose, which limitations may
lapse at the end of the Period of Restriction of such Restricted Stock Units or
at other specified times, separately or in combination, in installments or
otherwise, as the Committee shall determine at the time of grant or thereafter.
A Grantee awarded Restricted Stock Units will have no voting rights in respect
of such Restricted Stock Units. The Committee may award a Grantee Dividend
Equivalents in respect of Restricted Stock Units that are the subject of an
Award Agreement, as specified in and according to the terms of such Award
Agreement. Unless otherwise determined by the Committee, such Dividend
Equivalents shall be paid once the Period of Restriction or other applicable
limitations or restrictions have ended; provided, however, in no event will
Dividend Equivalents be paid during the Performance Period with respect to
unearned Restricted Stock Units that are subject to performance-based vesting
criteria.
8.3    Forfeiture. Except as otherwise determined by the Committee, upon
Termination of Affiliation during the applicable Period of Restriction,
Restricted Stock Units that are at that time subject to forfeiture shall be
forfeited.
Article 9.- Performance Units and Performance Shares
9.1    Grant of Performance Units and Performance Shares. Subject to and
consistent with the provisions of the Plan, Performance Units or Performance
Shares may be granted to any Eligible Person in such amounts and upon such
terms, and at any time and from time to time, as shall be determined by the
Committee.
9.2    Value/Performance Goals. The Committee shall set performance goals in its
discretion which, depending on the extent to which they are met, will determine
the number or value of Performance Units or Performance Shares that will be paid
to the Grantee. With respect to Covered Employees and to the extent the
Committee deems it appropriate to comply with Section 162(m) of the Code, all
performance goals shall be objective Performance Measures as set forth in
Section 4.4 satisfying the requirements for the Performance-Based Exception, and
shall be set by the Committee within the time period prescribed by Section
162(m) of the Code and related regulations.


15

--------------------------------------------------------------------------------





(a)    Performance Unit. Each Performance Unit shall have an initial value that
is established by the Committee at the time of grant.
(b)    Performance Share. Each Performance Share shall have an initial value
equal to the Fair Market Value of a Share at the close of business on the Grant
Date.
9.3    Earning of Performance Units and Performance Shares. After the applicable
Performance Period has ended, the holder of Performance Units or Performance
Shares shall be entitled to payment based on the level of achievement of
performance goals set by the Committee. If a Performance Unit or Performance
Share Award is intended to comply with the Performance-Based Exception, the
Committee shall certify the level of achievement of the performance goals in
writing before the Award is settled.
At the discretion of the Committee, the settlement of Performance Units or
Performance Shares may be in cash, Shares of equivalent value, or in some
combination thereof, as set forth in the Award Agreement or otherwise determined
by the Committee.
Other than with respect to Grantees in the Designated 162(m) Group, if a Grantee
is promoted, demoted or transferred to a different operating area of the Company
during a Performance Period, then, to the extent the Committee determines the
performance goals or Performance Period are no longer appropriate, the Committee
may adjust, change, eliminate or cancel the performance goals or the applicable
Performance Period as it deems appropriate in order to make them appropriate and
comparable to the initial performance goals or Performance Period.
The Committee may award a Grantee Dividend Equivalents in respect of Performance
Units that are the subject of an Award Agreement, as specified in and according
to the terms of such Award Agreement. Any such Dividend Equivalents shall not be
paid except with respect to those Performance Units that have been earned based
on the level of achievement of applicable performance goals. Grantees to whom
Performance Shares are granted shall be entitled to receive all dividends and
other distributions paid only with respect to those Shares that have been earned
based on the level of achievement of performance goals. In addition, a Grantee
may, at the discretion of the Committee, be entitled to exercise his or her
voting rights with respect to such Shares to the extent such Shares have been
issued to the Grantee.
9.4    Forfeiture. Except as otherwise determined by the Committee, upon
Termination of Affiliation any unvested and/or unearned Performance Units and
Performance Shares shall be forfeited.
Article 10.- Stock Appreciation Rights
10.1    Grant of SARs. Subject to and consistent with the provisions of the
Plan, stock appreciation rights (“Stock Appreciation Rights” or “SARs”) may be
granted to any Eligible Persons in such numbers and upon such terms, and at any
time and from time to time, as shall be determined by the Committee. Each SAR
shall represent the right of the Grantee to receive upon exercise of the SAR an
amount equal to the amount described in Section 10.3, subject to such terms and
conditions as the Committee shall determine; provided that notwithstanding
anything to the contrary, any Award to an Eligible Person of a SAR shall, to the
extent applicable, include the minimum vesting requirement set forth in Section
3.2(b).
10.2    Award Agreement. Each grant of SARs shall be evidenced by an Award
Agreement that shall specify, as the Committee shall determine, the number of
Shares as to which the SAR relates, the Base Amount, the term and such other
terms and conditions as the Committee shall determine, including without
limitation vesting and forfeiture, provided that as to each SAR:
(a)    except with respect to a SAR granted as an Acquired Entity Award, the
Base Amount shall never be less than the Fair Market Value of a Share on the
Grant Date; and
(b)    the term shall not exceed ten years from the Grant Date.


16

--------------------------------------------------------------------------------





10.3    Payment of SAR Amount. Upon exercise of an SAR, the Grantee shall be
entitled to receive payment of an amount determined by multiplying (a) the
difference between the Base Amount of the SAR and the Fair Market Value of a
Share at the close of business on the date the SAR is exercised by (b) the
number of Shares with respect to which the SAR is exercised. In the discretion
of the Committee, payment of the SAR amount by the Company may be in cash,
Shares or a combination of cash and Shares.
10.4    Forfeiture. Except as otherwise determined by the Committee, upon
Termination of Affiliation any unvested SARs shall be forfeited.
10.5    No Repricing. Subject to the adjustment under Section 4.2, neither the
Committee nor the Board shall have the authority or discretion to reduce,
directly or indirectly, the Base Amount of any outstanding SAR without
stockholder approval, including, without limitation, by (a) canceling previously
awarded SARs and regranting them with a lower Base Amount, (b) at any time when
the Base Amount of a previously granted SAR is above the Fair Market Value of a
Share, exchanging or buying out such previously granted SARs for a payment in
cash, Shares or other Award, notwithstanding any authority otherwise granted the
Committee under the Plan or
(a)    take any other action with respect to a SAR that would be treated as a
repricing under the rules and regulations of the principal securities exchange
on which the Shares are traded.
Article 11.- Other Stock-Based Awards
The Committee is authorized, subject to limitations under applicable law, to
grant to any Eligible Persons such other Awards that are denominated or payable
in, valued in whole or in part by reference to, or otherwise based on, or
related to, Shares or other securities, as deemed by the Committee to be
consistent with the purposes of the Plan, including Shares awarded which are
convertible or exchangeable debt securities or other rights convertible or
exchangeable into Shares, Awards valued by reference to the value of securities
of or the performance of specified Affiliates, and Awards payable in securities
of Affiliates; provided that notwithstanding anything to the contrary, any such
Award to an Eligible Person that is valued based on appreciation in the value of
a Share following the Grant Date, shall, to the extent applicable, include the
minimum vesting requirement set forth in Section 3.2(b). Subject to and
consistent with the provisions of the Plan, the Committee shall determine the
terms and conditions of such Awards. Except as provided by the Committee, Shares
or other securities delivered pursuant to a purchase right granted under this
Article 11 shall be purchased for such consideration, paid for by such methods
and in such forms, including cash, Shares, outstanding Awards or other property
or other consideration permitted by applicable law, as the Committee shall
determine.
Article 12.- Non-Equity Incentive Awards
The Committee is authorized to grant Non-Equity Incentive Awards alone or in
conjunction with other Awards to individuals who are at the time of the grant of
such Non-Equity Incentive Award, included in the Designated 162(m) Group. All
terms, conditions and limitations applicable to any Non-Equity Incentive Award
shall be determined by the Committee, subject to and consistent with the
provisions of the Plan.
Article 13.- Change in Control
13.1    Acceleration of Exercisability and Lapse of Restrictions. If, upon or
within two (2) years following a Change in Control a Grantee has a Termination
of Affiliation with the Company and the Company’s Affiliates (excluding any
transfer to the Company or its Affiliates) voluntarily for Good Reason, or
involuntarily (other than due to Cause, death, Disability, or Retirement) the
following acceleration provisions shall apply to Awards other than Awards
granted under Article 14:
(a)    All outstanding Awards pursuant to which the Grantee may have rights, the
exercise of which is restricted or limited, shall become fully exercisable;
unless the right to lapse restrictions or limitations is waived or deferred by a
Grantee prior to such lapse, all restrictions or limitations (including risks of
forfeiture) on outstanding Awards subject to restrictions or limitations under
the Plan shall lapse; and all performance criteria and other conditions


17

--------------------------------------------------------------------------------





to payment of Awards under which payments of cash, Shares or other property are
subject to conditions shall be deemed to be achieved or fulfilled (at the target
level, to the extent applicable) and shall be waived by the Company; and
(b)    Notwithstanding any other provision of the Plan or any outstanding Award
Agreement, Awards in the form of Non-Qualified Stock Options which are
accelerated under this Section 13.1 shall be exercisable after a Grantee’s
Termination of Affiliation for a period equal to the lesser of (i) the remaining
term of each nonqualified option; or (ii) eighteen (18) months.
Notwithstanding anything herein to the contrary, in the event of a Change in
Control in which the acquiring or surviving company in the transaction does not
assume or continue outstanding Awards upon the Change in Control or to provide
equivalent awards of substantially the same value, immediately prior to the
Change in Control, all Awards that are not assumed or continued shall be treated
as follows effective immediately prior to the Change in Control: all outstanding
Awards pursuant to which the Grantee may have rights, the exercise of which is
restricted or limited, shall become fully exercisable; unless the right to lapse
restrictions or limitations is waived or deferred by a Grantee prior to such
lapse, all restrictions or limitations (including risks of forfeiture) on
outstanding Awards subject to restrictions or limitations under the Plan shall
lapse; and all performance criteria and other conditions to payment of Awards
under which payments of cash, Shares or other property are subject to conditions
shall be deemed to be achieved or fulfilled (at the target level, to the extent
applicable) and shall be waived by the Company. For the avoidance of doubt,
nothing herein shall require the acquiring or surviving company in a Change in
Control to assume all Awards previously made under the Plan or to provide
equivalent awards of substantially the same value.
In no event shall any action be taken pursuant to this Section 13.1 that would
change the payment or settlement date of an Award in a manner that would result
in the imposition of any additional taxes or penalties pursuant to Section 409A
of the Code.
13.2    Definitions. For purposes of this Article 13, the following terms shall
have the meanings set forth below:
(a)    “Cause” means, from and after the occurrence of a Change in Control,
unless otherwise defined in an Award Agreement or individual employment, change
in control, or other severance agreement, the occurrence of any one or more of
the following, as determined in the good faith and reasonable judgment of the
Committee:
(i)    willful failure by a Grantee to substantially perform his or her duties
(as they existed immediately prior to a Change in Control), other than any such
failure resulting from a Disability; or
(ii)    Grantee’s conviction of or plea of nolo contendere to a crime involving
fraud, dishonesty or any other act constituting a felony involving moral
turpitude or causing material harm, financial or otherwise, to the Company or an
Affiliate; or
(iii)    Grantee’s willful or reckless material misconduct in the performance of
his duties which results in an adverse effect on the Company, the Subsidiary or
an Affiliate; or
(iv)    Grantee’s willful or reckless violation or disregard of the code of
business conduct or other published policy of the Company or an Affiliate; or
(v)    Grantee’s habitual or gross neglect of duties.
(b)    “Change Date” means, with respect to an Award, the date on which a Change
in Control first occurs while the Award is outstanding.
(c)    “Change in Control” means, unless otherwise defined in an Award Agreement
or individual Change in Control severance agreement, the occurrence of any one
or more of the following:


18

--------------------------------------------------------------------------------





(i)    any person (as such term is used in Rule 13d-5 of the SEC under the
Exchange Act) or group (as such term is defined in Sections 3(a)(9) and 13(d)(3)
of the Exchange Act), other than a Controlled Affiliate or any employee benefit
plan (or any related trust) sponsored or maintained by the Company or any of its
Controlled Affiliates (a “Related Party”), becomes the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act) of 20% or more of the common stock
of the Company or of Voting Securities representing 20% or more of the combined
voting power of all Voting Securities of the Company, except that no Change in
Control shall be deemed to have occurred solely by reason of such beneficial
ownership by a Person with respect to which both more than 75% of the common
stock of such Person and Voting Securities representing more than 75% of the
combined voting power of the Voting Securities of such Person are then owned,
directly or indirectly, by the persons who were the direct or indirect owners of
the common stock and Voting Securities of the Company immediately before such
acquisition, in substantially the same proportions as their ownership,
immediately before such acquisition, of the common stock and Voting Securities
of the Company, as the case may be; or
(ii)    the Company’s Incumbent Directors (determined using the date of the
Award as the baseline date) cease for any reason to constitute at least a
majority of the directors of the Company then serving; or
(iii)    consummation of a merger, reorganization, recapitalization,
consolidation, or similar transaction (any of the foregoing, a “Reorganization
Transaction”), other than a Reorganization Transaction that results in the
Persons who were the direct or indirect owners of the outstanding common stock
and Voting Securities of the Company immediately before such Reorganization
Transaction becoming, immediately after the consummation of such Reorganization
Transaction, the direct or indirect owners, of both at least 65% of the
then-outstanding common stock of the Surviving Corporation and Voting Securities
representing at least 65% of the combined voting power of the then-outstanding
Voting Securities of the Surviving Corporation, in substantially the same
respective proportions as such Persons’ ownership of the common stock and Voting
Securities of the Company immediately before such Reorganization Transaction; or
(iv)    consummation of a plan or agreement for the sale or other disposition of
all or substantially all of the consolidated assets of the Company or a plan of
complete liquidation of the Company, other than any such transaction that would
result in (A) a Related Party owning or acquiring more than 50% of the assets
owned by the Company immediately prior to the transaction or (B) the Persons who
were the direct or indirect owners of the outstanding common stock and Voting
Securities of the Company immediately before such transaction becoming,
immediately after the consummation of such transaction, the direct or indirect
owners, of more than 50% of the assets owned by the Company immediately prior to
the transaction.
Notwithstanding the occurrence of any of the foregoing events and subject to
Section 17.18, a Change in Control shall not occur with respect to a Grantee if,
in advance of such event, the Grantee agrees in writing that such event shall
not constitute a Change in Control.
(d)    “Good Reason” means, unless otherwise defined in an Award Agreement or
individual employment, change in control or other severance agreement, the
occurrence, upon or within two years following a Change in Control and without a
Grantee’s prior written consent, of any one or more of the following:
(i)    a material adverse reduction in the nature or scope of the Grantee’s
duties from the most significant of those assigned at any time in the 90-day
period prior to a Change in Control; or
(ii)    a significant reduction in the authority and responsibility assigned to
the Grantee; or
(iii)    any material reduction in or failure to pay Grantee’s base salary; or


19

--------------------------------------------------------------------------------





(iv)    a material reduction of Grantee’s aggregate compensation and/or
aggregate benefits from the amounts and/or levels in effect on the Change Date,
unless such reduction is part of a policy applicable to peer employees of the
Employer and of any successor entity; or
(v)    a requirement by the Company or an Affiliate that the Grantee’s principal
duties be performed at a location more than fifty (50) miles from the location
where the Grantee was employed immediately preceding the Change in Control,
without the Grantee’s consent (except for travel reasonably required in the
performance of the Grantee’s duties); provided such new location is farther from
Grantee’s residence than the prior location.
Notwithstanding anything in this Article 13 to the contrary, no act or omission
shall constitute grounds for “Good Reason”:
(i)    Unless, at least 30 days prior to his termination, Grantee gives a
written notice to the Company or the Affiliate that employs Grantee of his
intent to terminate his employment for Good Reason which describes the alleged
act or omission giving rise to Good Reason;
(ii)    Unless such notice is given within 90 days of Grantee’s first actual
knowledge of such act or omission; and
(iii)    Unless the Company or the Affiliate that employs Grantee fails to cure
such act or omission within the 30 day period after receiving such notice.
Further, no act or omission shall be “Good Reason” if Grantee has consented in
writing to such act or omission.
(e)    “Incumbent Directors” means, determined as of any date by reference to
any baseline date:
(i)    the members of the Board on the date of such determination who have been
members of the Board since such baseline date; and
(ii)    the members of the Board on the date of such determination who were
appointed or elected after such baseline date and whose election, or nomination
for election by stockholders of the Company or the Surviving Corporation, as
applicable, was approved by a vote or written consent of two-thirds of the
directors comprising the Company’s Incumbent Directors on the date of such vote
or written consent, but excluding each such member whose initial assumption of
office was in connection with (A) an actual or threatened election contest,
including a consent solicitation, relating to the election or removal of one or
more members of the Board or (B) a “tender offer” (as such term is used in
Section 14(d) of the Exchange Act).
(f)    “Retirement” shall have the meaning ascribed to such term in the
Company’s governing tax-qualified retirement plan applicable to the Grantee, or
if no such plan is applicable to the Grantee, in the good faith determination of
the Committee.
(g)    “Surviving Corporation” means the corporation resulting from a
Reorganization Transaction or, if securities representing at least 50% of the
aggregate voting power of all Voting Securities of such resulting corporation
are directly or indirectly owned by another corporation, such other corporation.
(h)    “Voting Securities” of a corporation means securities of such corporation
that are entitled to vote generally in the election of directors of such
corporation.






20

--------------------------------------------------------------------------------





Article 14.- Non-Management Director Awards
14.1    Director Annual Grant.
(a)    Automatic Grant of Director Annual Grant. Subject to adjustment as
provided in Section 4.2, annually each Non-Management Director shall be granted
an annual Award payable, as determined by the Board, in the form of one or a
combination of Restricted Stock or Restricted Stock Units (determined by
rounding up to the next higher whole number of Shares any fractional portion of
a Share equal to or in excess of one-half Share, and otherwise rounding down to
the next lower whole number of Shares) having a Fair Market Value at the close
of business on the Grant Date of up to Three Hundred Thousand Dollars
($300,000); provided, however, that with respect to a Non-Management Director
who is designated as Chairman of the Board or Lead Director, the annual Award
granted to the Non-Management Director may have a Fair Market Value of up to two
hundred percent (200%) of the foregoing limit (“Director Annual Grant”).
Notwithstanding the foregoing, the Board, in its sole discretion, may reduce or
eliminate an annual Award that would otherwise be granted to a Non-Management
Director. The Grant Date for such Director Annual Grant shall be the date of the
annual meeting of company stockholders (“Annual Meeting of Company
Stockholders”) commencing with the Annual Meeting of Company Stockholders in
2014. If no Annual Meeting of Company Stockholders is held prior to June 1 of
any calendar year, the Grant Date for the Director Annual Grant shall be May 31.
Notwithstanding the foregoing, the Board may, in its discretion exercised at any
time prior to the date a Director Annual Grant is granted for a year, provide
that the Director Annual Grant for such year shall be granted in installments,
so that only a portion (which portion shall be the same for each Non-Management
Director) of the Director Annual Grant shall be granted on the date of the
Annual Meeting of Company Stockholders (or May 31, as applicable) of such year,
and the remaining portion or portions shall be granted at such time or times in
such year as the Board may specify at the time it determines to grant the
Director Annual Grant in installments. A person who first becomes a
Non-Management Director after the conclusion of the Annual Meeting of Company
Stockholders and prior to August 1 of any year shall be granted the full
Director Annual Grant for such year as of December 15.
(b)    Prorated Director Annual Grant.
(i)    Subject to adjustment as provided in Section 4.2, a person who first
becomes a Non-Management Director on or after August 1 of any year and prior to
the first Annual Meeting of Company Stockholders following the date the person
becomes a Non-Management Director shall be granted a prorated Director Annual
Grant for such first year with a Grant Date following the date such person
becomes a Non-Management Director determined as follows:
(A)    The Grant Date shall be December 15 if the person first becomes a
Non-Management Director on or before December 15 of the year.
(B)    The Grant Date shall be the date of the next Annual Meeting of Company
Stockholders if the person first becomes a Non-Management Director on or after
December 16 of the year. If no Annual Meeting of Company Stockholders is held
prior to the next following June 1, the Grant Date shall be May 31 of the year
following the date the person becomes a Non-Management Director.
(ii)    The prorated portion of the Director Annual Grant shall be determined by
multiplying the value of such Director Annual Grant by a fraction, the numerator
of which is the number of full and fractional calendar months elapsing between
the date such person first becomes a Non-Management Director and the date of the
first Annual Meeting of Company Stockholders following the date the person
becomes a Non-Management Director and the denominator of which is twelve;
provided that with respect to any component of a Director Annual Grant
denominated in Shares, including but not limited to Shares of Restricted Stock
or Restricted Stock Units, only whole numbers of Shares shall be granted,
determined by rounding up to the next higher whole number of Shares any
fractional portion of a Share equal to or in excess of one-half Share, and
otherwise rounding down to the next lower whole number of Shares. If no Annual
Meeting of Company Stockholders is scheduled as of a December 15 Grant Date or
held as of a May 31 Grant Date, such prorated Director Annual Grant shall be
determined by multiplying each component of such Director Annual Grant by


21

--------------------------------------------------------------------------------





a fraction, the numerator of which is the number of full and fractional calendar
months elapsing between the date such person first becomes a Non-Management
Director and May 31 of the year following the date such person becomes a
Non-Management Director and the denominator of which is twelve. As to any
component denominated in Shares, including without limitation Shares of
Restricted Stock or Restricted Stock Units, only whole numbers of Shares shall
be granted, determined by rounding up to the next higher whole number of Shares
any fractional portion of a Share equal to or in excess of one-half Share, and
otherwise rounding down to the next lower whole number of Shares.
(iii)    In the event the Board has determined that the Director Annual Grant
for a year shall be granted in installments, the Board shall make appropriate
provisions for prorating installments with respect to Non-Management Directors
entitled to a prorated Director Annual Grant, consistent with the preceding
provisions of this Section 14.1(b).
(c)    Non-Management Director Status. A person must be a Non-Management
Director on the Grant Date of a Director Annual Grant (or any installment
thereof) in order to be granted such Director Annual Grant (or installment
thereof). For a Director Annual Grant granted on the date of the Annual Meeting
of Company Stockholders, other than a prorated Director Annual Grant, the person
must be a Non-Management Director at the conclusion of the Annual Meeting of
Company Stockholders.
(d)    Vesting and Payment. Each Director Annual Grant shall vest and be paid
out in Shares as determined by the Committee.
14.2
Election to Receive Director Fees in Shares or Restricted Stock Units in Lieu of
Cash.

(a)    Payment of Director Fees in Shares. A Non-Management Director may elect
(“Equity Election”) to be paid all or a portion of cash fees, if any, earned in
his or her capacity as a Non-Management Director (including any retainer fees,
fees for service as chairman of a Board committee and any other cash fees paid
to directors (“Director Fees”)), in the form of Shares in lieu of cash. An
Equity Election may be made at any time prior to the date Director Fees would
otherwise have been paid in cash, subject to such restrictions and advance
filing requirements as the Company may impose, including, but not limited to,
restrictions designed to comply with the requirements of Section 409A of the
Code. Equity Elections made pursuant to The Williams Companies, Inc. 1996 Stock
Plan for Non-Employee Directors or The Williams Companies, Inc. 2002 Incentive
Plan, as amended from time to time, that were in effect on the date stockholders
approve this Plan shall remain in effect under this Plan, subject to the
remainder of this Section 14.2(a). Each Equity Election shall be irrevocable,
shall specify the portion of the Director Fees to be paid in the form of Shares
and shall remain in effect with respect to future Director Fees until the
Non-Management Director revokes or changes such Equity Election. Any such
revocation or change shall have prospective application only. Shares delivered
pursuant to an Equity Election shall be that whole number of Shares (determined
by rounding up to the next higher whole number of Shares any fractional portion
of a Share equal to or in excess of one-half Share, and otherwise rounding down
to the next lower whole number of Shares), determined by dividing the amount of
Director Fees to be paid in Shares by the Fair Market Value of a Share at the
close of business on the date such Director Fees would otherwise be paid.
(b)    Payment of Director Fees in Restricted Stock Units. A Non-Management
Director who makes a Deferral Election in accordance with Section 14.3 shall
receive all or part (as he or she elects) of his or her Director Fees in the
form of a number of Restricted Stock Units equal to the quotient of the amount
of Director Fees to be paid in the form of Restricted Stock Units divided by the
Fair Market Value of a Share at the close of business on the date such Director
Fees would otherwise be paid in cash.
14.3    Deferral Elections. To the extent permitted by the Committee from time
to time, each member of the Board who is a Non-Management Director may make an
election (“Deferral Election”) to be paid any or all of the following
(“Deferrable Amounts”) in the form of Restricted Stock Units in lieu of cash or
Shares, as applicable: (a) Director Annual Grants as provided in Section 14.1;
or (b) Director Fees as provided in 14.2(a).


22

--------------------------------------------------------------------------------





(a)    Timing of Deferral Elections. An initial Deferral Election must be filed
with the Human Resources Department of the Company no later than December 31 of
the year preceding the calendar year in which the Deferrable Amounts to which
the Deferral Election applies would otherwise be paid or delivered, subject to
such restrictions and advance filing requirements as the Company may impose;
provided that any newly elected or appointed Non-Management Director may file a
Deferral Election not later than 30 days after the date such person first
becomes a Non-Management Director. A Deferral Election shall be irrevocable as
of the filing deadline and shall only apply with respect to Deferrable Amounts
otherwise payable after the filing of such election. Each Deferral Election
(including a deferral election filed under The Williams Companies, Inc. 1996
Stock Plan for Non-Employee Directors or The Williams Companies, Inc. 2002
Incentive Plan that was in effect on the date stockholders approved this Plan)
shall remain in effect with respect to subsequently earned Deferrable Amounts
unless the Non-Management Director revokes or changes such Deferral Election.
Any such revocation or change shall have prospective application only and shall
in no event apply with respect to compensation earned in the calendar year in
which the revocation or change is made.
(b)    Content of Deferral Elections. A Deferral Election must specify the
following:
(i)    (A) The number of shares (including shares subject to Restricted Stock
Units granted under Section 14.1(a) or Section 14.1(b)) subject to the Director
Annual Grant to be deferred and paid in Restricted Stock Units under this
Section 14.3 and/or (B) the dollar amount of Director Fees to be deferred and
paid in Restricted Stock Units under this Section 14.3, as applicable; and
(ii)    the date such Restricted Stock Units shall be paid (subject to such
Period of Restriction and other limitations as may be specified by counsel to
the Company).
(c)    Deferral Account. The Company shall establish an account (“Deferral
Account”) on its books for each Non-Management Director who makes a Deferral
Election. A number of Restricted Stock Units (determined in the case of a
Deferrable Amount otherwise payable in cash by dividing the amount of cash to be
deferred by the Fair Market Value of a Share at the close of business on the
date such cash would otherwise be paid) shall be credited to the Non-Management
Director’s Deferral Account as of each date a Deferrable Amount subject to a
Deferral Election would otherwise be paid. Deferral Accounts shall be maintained
for recordkeeping purposes only and the Company shall not be obligated to
segregate or set aside assets representing securities or other amounts credited
to Deferral Accounts. The obligation to make distributions of securities or
other amounts credited to Deferral Accounts shall be an unfunded unsecured
obligation of the Company.
(d)    Settlement of Deferral Accounts. The Company shall settle a
Non-Management Director’s Deferral Account by delivering to the holder thereof
(which may be the Non-Management Director or his or her beneficiary) a number of
Shares equal to the number of Restricted Stock Units then credited to such
Deferral Account (or a specified portion in the event of any partial
settlement); provided that if less than the value of a whole Share remains in
the Deferral Account at the time of any such distribution, the number of Shares
distributed shall be rounded up to the next higher whole number of Shares if the
fractional portion of a Share remaining is equal to or in excess of one-half
Share, and otherwise shall be rounded down to the next lower whole number of
Shares. Such settlement shall be made at the time or times specified in the
applicable Deferral Election.
14.4    Insufficient Number of Shares. If at any date insufficient Shares are
available under the Plan for the automatic grant of Director Annual Grants, or
the delivery of Shares in lieu of cash payment of Director Fees, or crediting
Restricted Stock Units pursuant to a Deferral Election, (a) Director Annual
Grants under Section 14.1 automatically shall be granted proportionately to each
Non-Management Director eligible for such a grant to the extent Shares are then
available (provided that no Director Annual Grant shall be granted with respect
to a fractional number of Shares), and (b) then, if any Shares remain available,
Director Fees elected to be received in Shares shall be paid in the form of
Shares or Restricted Stock Units proportionately among Non-Management Directors
then eligible to participate to the extent Shares are then available and
otherwise in the form of cash.
14.5    Non-Forfeitability. The interest of each Non-Management Director in
Director Annual Grants granted or delivered under the Plan at all times shall be
non-forfeitable, except to the extent the Board provides otherwise.


23

--------------------------------------------------------------------------------





14.6    No Duplicate Payments. No payments or Awards shall be made or granted
under this Plan with respect to any services as a Non-Management Director if a
payment or award has been or will be made for the same services under The
Williams Companies, Inc. 1996 Stock Plan for Non Employee Directors or The
Williams Companies, Inc. 2002 Incentive Plan, as amended from time to time.
Article 15.- Amendment, Modification, and Termination
15.1    Amendment, Modification, and Termination. Subject to Section 15.2, the
Board may, at any time and from time to time, alter, amend, suspend, discontinue
or terminate the Plan in whole or in part without the approval of the Company’s
stockholders, except that (a) any amendment or alteration shall be subject to
the approval of the Company’s stockholders if such stockholder approval is
required by any federal or state law or regulation or the rules of any
securities exchange or other form of securities market on which the Shares may
then be listed or quoted, (b) the Board may otherwise, in its discretion,
determine to submit other such amendments or alterations to stockholders for
approval and (c) no amendment or alteration of Section 6.3 or Section 10.5
(except to correct a scrivener’s error) shall be made without the approval of
the Company’s stockholders.
15.2    Awards Previously Granted. Except as otherwise specifically permitted in
the Plan or an Award Agreement, no termination, amendment, or modification of
the Plan, other than amendments or modifications required by applicable law,
shall adversely affect in any material way any Award previously granted under
the Plan, without the written consent of the Grantee of such Award; provided
that at any time prior to a Change in Control, Article 13 may be removed,
amended or modified in a manner that adversely affects Awards previously granted
under the Plan, without the consent of any Grantee.
Article 16.- Withholding
16.1    Mandatory Tax Withholding.
(a)    Whenever, under the Plan, (i) Shares are to be delivered upon payment of
an Award, (ii) Shares of Restricted Stock become nonforfeitable, (iii) a cash
payment is made for any Award, or (iv) any other payment event occurs with
respect to rights and benefits hereunder, the Company or any Affiliate shall be
entitled to require (A) that the Grantee remit an amount in cash or in Shares
(valued at their Fair Market Value on the date the withholding obligation
arises) sufficient to satisfy all of the employer’s federal, state, and local
tax withholding requirements related thereto but no more than the minimum amount
necessary to satisfy such amounts (“Required Withholding”), (B) the withholding
of such Required Withholding from compensation otherwise due to the Grantee or
from any Shares valued at their Fair Market Value at the date the withholding
obligation arises, or from any other payment due to the Grantee under the Plan
or otherwise or (C) any combination of the foregoing.
(b)    If any Grantee makes an election under Section 83(b) of the Code, the
Company or any Affiliate shall be entitled to require (i) that the Grantee remit
an amount in cash or in Shares (valued at their Fair Market Value on the date
the withholding obligation arises) sufficient to satisfy the resulting Required
Withholding, (ii) the withholding of such Required Withholding from compensation
otherwise due to the Grantee or from any Shares or other payment due to the
Grantee under the Plan or otherwise or (iii) any combination of the foregoing.
16.2    Notification under Code Section 83(b). If any Grantee makes the election
permitted under Section 83(b) of the Code to include in such Grantee’s gross
income in the year of transfer the amounts specified in Section 83(b) of the
Code, then such Grantee shall notify the Company of such election within ten
(10) days of filing the notice of the election with the Internal Revenue
Service, in addition to any filing and notification required pursuant to
regulations issued under Section 83(b) of the Code. The Committee may, in
connection with the grant of an Award or at any time thereafter, prohibit a
Grantee from making the election described above.






24

--------------------------------------------------------------------------------





Article 17.- Additional Provisions
17.1    Successors. All obligations of the Company under the Plan with respect
to Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise of all or substantially all of the
business and/or assets of the Company.
17.2    Severability. If any part of the Plan is declared by any court or
governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any other part of the Plan. Any Section or part
of a Section so declared to be unlawful or invalid shall, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.
17.3    Requirements of Law. The granting of Awards and the delivery of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or securities exchanges as
may be required. Notwithstanding any provision of the Plan or any Award,
Grantees shall not be entitled to exercise, or receive benefits under, any
Award, and the Company (and any Affiliate) shall not be obligated to deliver any
Shares or deliver benefits to a Grantee, if such exercise or delivery would
constitute a violation by the Grantee or the Company of any applicable law or
regulation.
17.4    Securities Law Compliance.
(a)    If the Committee deems it necessary to comply with any applicable
securities law, or the requirements of any securities exchange or other form of
securities market upon which Shares may be listed, the Committee may impose any
restriction on Shares acquired pursuant to Awards under the Plan as it may deem
advisable. All certificates for Shares delivered under the Plan pursuant to any
Award or the exercise thereof shall be subject to such stop transfer orders and
other restrictions as the Committee may deem advisable under the rules,
regulations and other requirements of the SEC, any securities exchange or other
form of securities market upon which Shares are then listed, any applicable
securities law, and the Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions. If so
requested by the Company, the Grantee shall make a written representation to the
Company that he or she will not sell or offer to sell any Shares unless a
registration statement shall be in effect with respect to such Shares under the
Securities Act of 1933, as amended, and any applicable state or foreign
securities law or unless he or she shall have furnished to the Company, in form
and substance satisfactory to the Company, that such registration is not
required.
(b)    If the Committee determines that the exercise, nonforfeitability of, or
delivery of benefits pursuant to, any Award would violate any applicable
provision of securities laws or the listing requirements of any securities
exchange or other form of securities market on which are listed any of the
Company’s equity securities, then the Committee may postpone any such exercise,
nonforfeitability or delivery, as applicable, but the Company shall use all
reasonable efforts to cause such exercise, nonforfeitability or delivery to
comply with all such provisions at the earliest practicable date.
17.5    No Rights as a Stockholder. No Grantee shall have any rights as a
stockholder of the Company with respect to the Shares (other than Shares of
Restricted Stock) which may be deliverable upon exercise or payment of such
Award until such Shares have been delivered to him or her. Shares of Restricted
Stock, whether held by a Grantee or in escrow by the Secretary of the Company,
shall confer on the Grantee all rights of a stockholder of the Company, except
as otherwise provided in the Plan or Award Agreement. At the time of a grant of
Shares of Restricted Stock, the Committee may require the payment of cash
dividends thereon to be deferred and, if the Committee so determines, reinvested
in additional Shares of Restricted Stock. Stock dividends and deferred cash
dividends issued with respect to Shares of Restricted Stock shall be subject to
the same restrictions and other terms as apply to the Shares of Restricted Stock
with respect to which such dividends are issued. The Committee may in its
discretion provide for payment or crediting of interest on deferred cash
dividends.
17.6    Nature of Payments. Unless otherwise specified in the Award Agreement,
Awards shall be special incentive payments to the Grantee and shall not be taken
into account in computing the amount of salary or compensation of the Grantee
for purposes of determining any pension, retirement, death or other benefit
under (a) any pension, retirement,


25

--------------------------------------------------------------------------------





profit-sharing, bonus, insurance or other employee benefit plan of the Company
or any Affiliate, except as such plan shall otherwise expressly provide, or (b)
any agreement between (i) the Company or any Affiliate and (ii) the Grantee,
except as such agreement shall otherwise expressly provide.
17.7    Non-Exclusivity of Plan. Neither the adoption of the Plan by the Board
nor its submission to the stockholders of the Company for approval shall be
construed as creating any limitations on the power of the Board to adopt such
other compensatory arrangements for employees or Non-Management Directors as it
may deem desirable.
17.8    Governing Law. The Plan, and all agreements hereunder, shall be
construed in accordance with and governed by the laws of the State of Delaware,
other than its laws respecting choice of law.
17.9    Share Certificates. Any certificates for Shares delivered under the
terms of the Plan shall be subject to such stop-transfer orders and other
restrictions as the Committee may deem advisable under federal or state
securities laws, rules and regulations thereunder, and the rules of any foreign
securities laws, rules and regulations thereunder, and the rules of any national
securities exchange or other form of securities market on which Shares are
listed or quoted. The Committee may cause a legend or legends to be placed on
any such certificates to make appropriate reference to such restrictions or any
other restrictions or limitations that may be applicable to Shares. In addition,
during any period in which Awards or Shares are subject to restrictions or
limitations under the terms of the Plan or any Award Agreement, or during any
period during which delivery or receipt of an Award or Shares has been deferred
by the Committee or a Grantee, the Committee may require any Grantee to enter
into an agreement providing that certificates representing Shares deliverable or
delivered pursuant to an Award shall remain in the physical custody of the
Company or such other person as the Committee may designate.
17.10    Unfunded Status of Awards; Creation of Trusts. The Plan is intended to
constitute an “unfunded” plan for incentive and deferred compensation. With
respect to any payments not yet made to a Grantee pursuant to an Award, nothing
contained in the Plan or any Award Agreement shall give any such Grantee any
rights that are greater than those of a general creditor of the Company;
provided that the Committee may authorize the creation of trusts or make other
arrangements to meet the Company’s obligations under the Plan to deliver cash,
Shares or other property pursuant to any Award which trusts or other
arrangements shall be consistent with the “unfunded” status of the Plan unless
the Committee otherwise determines.
17.11    Employment. Nothing in the Plan or an Award Agreement shall interfere
with or limit in any way the right of the Company or any Affiliate to terminate
any Grantee’s employment at any time, for any reason or no reason, or shall
confer upon any Grantee the right to continue in the employ or as an officer of
the Company or any Affiliate.
17.12    Participation. No employee or officer shall have the right to be
selected to receive an Award under this Plan or, having been so selected, to be
selected to receive a future Award.
17.13    Military Service. Awards shall be administered in accordance with
Section 414(u) of the Code and the Uniformed Services Employment and
Reemployment Rights Act of 1994 to the extent required by law or as determined
by the Committee.
17.14    Construction; Gender and Number. The following rules of construction
will apply to the Plan: (a) the word “or” is disjunctive but not necessarily
exclusive, and (b) words in the singular include the plural, words in the plural
include the singular, and words in the neuter gender include the masculine and
feminine genders and words in the masculine or feminine gender include the other
neuter genders.
17.15    Headings. The headings of articles and sections are included solely for
convenience of reference, and if there is any conflict between such headings and
the text of this Plan, the text shall control.
17.16    Obligations. Unless otherwise specified in an Award Agreement, the
obligation to deliver, pay or transfer any amount of money or other property
pursuant to Awards under this Plan shall be the sole obligation of a Grantee’s
employer; provided that the obligation to deliver or transfer any Shares
pursuant to Awards under this Plan shall be the sole obligation of the Company.


26

--------------------------------------------------------------------------------





17.17    No Right to Continue as Director. Nothing in the Plan or any Award
Agreement shall confer upon any Non-Management Director the right to continue to
serve as a director of the Company.
17.18    Code Section 409A Compliance. The Board intends that, except as may be
otherwise determined by the Committee, any Awards under the Plan satisfy the
requirements of Section 409A of the Code and related regulations and Treasury
pronouncements (“Section 409A”) to avoid the imposition of any taxes, including
additional income taxes, thereunder. If the Committee determines that an Award,
Award Agreement, payment, distribution, deferral election, transaction or any
other action or arrangement contemplated by the provisions of the Plan would, if
undertaken, cause a Grantee to become subject to Section 409A, unless the
Committee expressly determines otherwise, such grant of Award, payment,
distribution, deferral election, transaction or other action or arrangement
shall not be undertaken and the related provisions of the Plan and/or Award
Agreement will be amended or deemed modified in as close a manner as possible to
give effect to the original terms of the Award, or, only if necessary because a
modification or deemed modification would not be reasonably effective in
avoiding the additional income tax under Section 409A(a)(1)(B) of the Code,
rescinded in order to comply with the requirements of Section 409A to the extent
determined by the Committee without the consent of or notice to the Grantee.
Notwithstanding the foregoing, with respect to any Award intended by the
Committee to be exempt from the requirements of Section 409A which is to be paid
out when vested, such payment shall be made as soon as administratively feasible
after the Award becomes vested, but in no event shall such payment be made later
than 2-1/2 months after the end of the calendar year in which the Award became
vested unless (a) deferred pursuant to Section 5.8 or 14.3 or (b) otherwise
permitted under the exemption provisions of Section 409A.
17.19    Recoupment Policy. Subject to the terms and conditions of the Plan, the
Committee may provide that any Grantee and/or any Award, including any Shares
subject to an Award, is subject to any recovery, recoupment, clawback and/or
other forfeiture policy maintained by the Company from time to time.
END OF DOCUMENT


27